Judgment, Supreme Court, New York County, entered July 1, 1977, unanimously reversed, on the law and on the facts, and a new trial ordered on the issue of damages only, without costs or disbursements, unless plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $984,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is unanimously affirmed, without costs or disbursements. The damages proven by plaintiff warranted a verdict no greater than the $984,000 to which her recovery should be limited. In all other respects, the court has examined the contentions of error advanced by the appellants and found them lacking in substantial merit. Concur—Murphy, P. J., Lupiano, Fein, Markewich and Yesawich, JJ.